DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "the recesses" in line 1. There is insufficient antecedent basis for this limitation because claim 1 only recites "a recess." It is unclear if claim 4 requires plural recesses--in which case its scope would be identical to that of claim 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schlittenhard (CA 2773438, of record) in view of Walrave (US 3987831).
Regarding claim 1, Schlittenhard discloses a pneumatic tire comprising a tread portion having a pin hole with stud mounted therein (see spike 5 fastened in spike hole of pneumatic tire tread, pg 9, lines 15-18, 31-33). A recess is formed in the periphery of the pin hole (see annular depression 9, pg 10, lines 5-14; Fig. 1). In the embodiment of Fig. 5b, the depression has a depth which gradually deepens as it extends radially outside (see Fig. 5b, pg 13, lines 15-28).
As to the recess having a depth of 10% of less of a depth of the pin hole, Schlittenhard discloses that the depression 9 has a depth T of 0.5 mm to 1 mm, with specific example of 0.5 mm (pg 11, lines 21-24). Schlittenhard illustrates the depth as a fraction of the pin hole depth but does not expressly disclose the depth of the pin hole. It is conventional for studs to have lengths of about 10 mm with pin holes of corresponding size so as to accept such studs. For example, Walrave discloses a stud having height H of 9 to 17mm (col 2, lines 51-52) with high degree of stability (abstract) and see Fig. 1-5 of Schlittenhard wherein the studs sleeves are contained within the pin hole. It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the depression of Schlittenhard with depth of 10% or less than the depth of the pin hole since (1) Schlittenhard teaches a depression depth T of 0.5 to 1mm, with specific example of 0.5 mm (pg 11, lines 21-24); and (2) it is well known and conventional for studs to have lengths of about 10mm or more with pin holes configured with corresponding depth to accept such studs (see Walrave, col 2, lines 51-52--studs have height of 9 to 17mm; Schlittenhard Fig. 2, 5)--said ranges yielding a recess depth that is less than 10% of the pin hole depth (0.5mm/~10mm = ~5%). One would have been motivated to provide a depression depth that ensures removal of ice surrounding the spike (Schlittenhard, abstract) and to select a stud pin which has high degree of stability (Walrave, abstract). 
Regarding claims 2-6, although not expressly disclosed in a common embodiment, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the recess as one of a plurality of recesses since Schlittenhard discloses that stiffening ribs 16 and 17 can divide the annular depression 9 into two segments to stiffen the spike body (pg 11, lines 1-15, Fig. 1). As to claim 3, the recesses are arranged evenly around the pin hole (on opposing sides in Fig. 1). As to claims 4-6, the recesses increase in width toward the radial outside.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2016166014 discloses a recess surrounding a stud hole with increasing depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ROBERT C DYE/Primary Examiner, Art Unit 1749